Title: From John Adams to Timothy Pickering, 8 May 1799
From: Adams, John
To: Pickering, Timothy



Sir
Quincy May 8th 1799

I have received in your letter of the 30th April the very handsome apology of Mr. Henry & the letter of chief justice Ellesworth from Hallifax of March 21st.—In several conversations with Judge Elsworth, I mentioned to him Gov. Davie, as one among several, whom I had in contemplation to appoint in the place of Govenor Henry, if he should decline as was apprehended by many. The character of this gentleman for abilities integrity and sound political principles inclined my judgment in his favor, although personally a stranger to me. I am very glad the chief Justice communicated the idea to him, & that he has not rejected it. I pray you to make out his commission, & send it to him, & communicate the intelligence to Mr Murray, as soon as possible. I return you the letters of the Chief justice & Mr. Henry, the latter of which I think you would do well to publish.
I have the honor to be, Sir, your very / humble servant
